IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           June 22, 2009

                                      No. 08-60993                    Charles R. Fulbruge III
                                                                              Clerk

ALLSTATE INSURANCE COMPANY

                                                  Plaintiff-Appellee
v.

WILLIE J. PERKINS, SR.; WILLIE J. PERKINS, JR.; SHERIEL PERKINS

                                                  Defendants-Appellants




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 4:07-CV-155


Before JONES, Chief Judge, and HIGGINBOTHAM and HAYNES, Circuit
Judges.

PER CURIAM:*
       After reviewing the briefs, hearing oral argument, and relying on pertinent
portions of the record, we affirm the district court judgment denying defense
coverage to Willie J. Perkins, Sr., William J. Perkins, Jr, and Sheriel Perkins,
Appellants, by Allstate Insurance Company. However, we vacate the sanction
award against Willie Perkins, Sr., because it was not based on wilful misconduct
or bad faith and therefore was an abuse of discretion. Natural Gas Pipeline Co.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR . R. 47.5.4.
                                  No. 08-60993

of Am. v. Energy Gathering, Inc., 2 F.3d 1397, 1410-11 (5th Cir. 1993) (upholding
a court’s inherent power to sanction bad faith conduct); Pressey v. Patterson,
898 F.2d 1018, 1021 (5th Cir. 1990) (“We have confined sanctions under the
district court’s inherent power to instances of bad faith or willful abuse of the
judicial process.”) AFFIRMED IN PART AND VACATED IN PART. See 5 TH
C IRCUIT L OC. R ULE 47.6.